Citation Nr: 0216312	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  00-03 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to ratings for sinusitis in excess of 10 
percent for the period from September 9, 1996 through July 
24, 2001; and in excess of 30 percent for the period from 
July 25, 2001 through October 5, 2001.

2.  Entitlement to a compensable rating for bilateral pes 
planus.


(The issue of entitlement to a rating for sinusitis in excess 
of 30 percent for the period from October 6, 2001 will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1953.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Baltimore, Maryland RO that granted service connection for 
sinusitis, evaluated as 10 percent disabling from September 
9, 1996, and bilateral pes planus, evaluated as 
noncompensable from September 9, 1996.  

In April 2001, the Board remanded the matters on appeal to 
the RO for additional development.  By rating decision dated 
in November 2001, the RO granted an increased, 30 percent, 
rating for sinusitis, effective July 25, 2001.  Thereafter, 
the veteran continued his appeal.

Both a July 2001 VA examination report and a September 2002 
statement from the veteran's representative raise the issues 
of entitlement to service connection for a left ear infection 
and mastoiditis, both secondary to the veteran's service-
connected sinusitis.  Since these issues have not been 
developed for appellate review, they are referred to the RO 
for appropriate action.

The Board is undertaking additional development with respect 
to the issue of entitlement to a rating for sinusitis in 
excess of 30 percent for the period from October 6, 2001, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When development is completed with respect to that claim, the 
Board will then provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing the veteran's response, the 
Board will prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been obtained by the RO.

2.  For the period from September 9, 1996 through October 6, 
1996, the veteran's service-connected sinusitis was 
productive of no more than moderate sinusitis with discharge 
or crusting or scabbing and infrequent headaches.  

3.  For the period from September 9, 1996 through October 6, 
1996, the veteran's service-connected sinusitis was 
productive of no more than one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.

4.  For the period from October 7, 1996 through July 24, 
2001, the veteran's service-connected sinusitis was 
productive of no more than three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.

5.  For the period from July 25, 2001 through October 5, 
2001, the veteran's service-connected sinusitis was 
productive of no more than severe sinusitis with frequent 
incapacitating recurrences, severe and frequent headaches, 
and purulent discharge or crusting reflecting purulence.

6.  For the period from July 25, 2001 through October 5, 
2001, the veteran's service-connected sinusitis was 
productive of no more than three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.

7.  Since September 9, 1996, the veteran's pes planus has 
been manifested by complaints of bilateral foot pain and use 
of arch supports.  There has been no showing of inward bowing 
of the tendo achillis, or weight-bearing line over or medial 
to the great toe.  Those manifestations are consistent with 
not more than mild pes planus.


CONCLUSIONS OF LAW

1.  The criteria for a rating for sinusitis in excess of 10 
percent for the period from September 9, 1996 through October 
6, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.97, Diagnostic Code 6513 (1996); 
38 C.F.R. § 4.97, Diagnostic Code6513 (2001).

2.  The criteria for a 30 percent rating from sinusitis for 
the period from October 7, 1996 through July 24, 2001 have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §4.132, Diagnostic Code 9411 (1996); 338 
C.F.R. § 4.97, Diagnostic Code 6513 (1996); 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2001).

3.  The criteria for a rating for sinusitis in excess of 30 
percent for the period from September 9, 1996 through October 
5, 1996 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.97, Diagnostic Code 6513 
(1996); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2001).

4.  The criteria for a compensable rating for the veteran's 
service-connected pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The Board will assume, for the purposes of this 
decision, that the liberalizing provisions of the VCAA are 
applicable to the present appeal.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).

The Board notes that in this case, the requirements of the 
new law have essentially been satisfied.  As evidenced by the 
December 1999 statement of the case and the December 2001 
supplemental statement of the case, the veteran has been 
given notice of the pertinent laws and regulations governing 
his claims and the reasons for the denial of his claims.  
Hence, he has been provided notice of the information and 
evidence necessary to substantiate the claims and has been 
afforded ample opportunity to submit such information and 
evidence.  The RO has made reasonable and appropriate efforts 
to notify the veteran whether he or the VA would be 
responsible for obtaining relevant evidence.  For example, in 
a letter to the veteran dated in May 2001, he was notified 
that to save time, he should obtain any private medical 
records.  However, the VA could obtain such records if he 
submitted the complete name and addresses of the examiners 
and included authorization for the VA to obtain the requested 
materials.  The VA on its own has obtained relevant VA 
records from the Martinsburg VA Medical Center.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  

It appears that all existing, pertinent evidence identified 
by the veteran as relative to this claim, including VA and 
private treatment records, has been obtained and associated 
with the claims files.  In fact, the veteran indicated in a 
statement received by the RO in June 2001 that copies of his 
private treatment records had already been submitted and that 
he was currently receiving treatment at the VA Medical Center 
in Martinsburg; the Board notes that this evidence is of 
record.  Moreover, the veteran has undergone several VA 
examinations in connection with the claims, and there is no 
indication that there is additional, pertinent evidence 
outstanding that is necessary for a fair adjudication of the 
claims.  Under these circumstances, the Board finds that the 
claims are ready to be considered on the merits.

I.  Factual Background

In September 1996, the veteran submitted a claim, in 
pertinent part, to reopen his previously denied claims for 
service connection for pes planus and pharyngitis.

The veteran testified during a June 1997 personal hearing 
that his doctor wanted him to buy special arch supports for 
his shoes.

In a July 1997 letter, Dr. James M. Chicklo noted that he had 
seen the veteran off and on since 1990 for throat complaints 
and head congestion.  Diagnoses included upper respiratory 
infection and sinusitis.  

In a July 1997 statement, Dr. Mathew McIntosh stated that the 
veteran was diagnosed with second degree pes planus in the 
fall of 1995.  In a July 1997 letter, Dr. Charles Sanicola 
stated that he had seen the veteran on various occasions over 
the past few years for complaints of bilateral foot pain.  
Diagnoses included pes planus. 

By decision dated in January 1999, the Board granted service 
connection for pes planus based on evidence of pes planus at 
separation from service and a current diagnosis of pes planus 
linked to the veteran's military service.  The Board also 
found that, as new and material evidence had been submitted, 
the veteran's claim for service connection for acute 
pharyngitis was reopened; the issue was then remanded for 
further development.

A March 1999 VA special sinus examination report notes the 
veteran's complaints of suffering from a head cold and a sore 
throat, lasting one month, about six times a year.  He 
reported that six weeks ago he was treated with Amoxicillin, 
Flonase and Tylenol.  Examination revealed no nasal 
obstruction; the veteran was able to breathe freely through 
his nose.  The veteran's sinuses were draining freely; there 
was some phlegm and yellowish discharge in the nose.  X-rays 
revealed left frontal and right maxillary sinusitis.  The 
veteran complained of tenderness in the whole frontal area, 
and periodic headaches.  He indicated that these symptoms 
improved with antibiotic treatment.  Diagnosis was sinusitis.

A March 1999 VA special feet examination report notes the 
veteran's complaints of stiffness, pain, weakness and 
fatigability in both feet.  The veteran stated that he was 
unable to walk long distances due to pain in both lower 
extremities and feet.  He was able to walk a mile and climb 
two flights of stairs.  Examination of the feet revealed no 
evidence of ischemia.  The veteran was able to walk on his 
toes and heels without difficulty.  Posture and gait was 
normal.  Manipulation of the tarsal metatarsal and metatarsal 
phalangeal joints was not painful; however, the veteran had 
pain in manipulation of the calcaneal region in both feet.  
There was obvious loss of arch in both feet, and the veteran 
used arch supports in both shoes.  There was no evidence of 
loss of range of motion in the toes.  There was no evidence 
of calluses in the plantar aspect of either foot.  X-rays of 
the feet revealed bilateral pes planus and early calcaneal 
spurs.  Diagnoses included bilateral pes planus and bilateral 
calcaneal spurs.  

A March 1999 VA operative/procedure note indicates that the 
veteran underwent excision of a neuroma of the second 
intermetatarsal space of the left foot. 

An April 1999 rating decision effectuated the Board's January 
1999 award of service connection for pes planus.  The RO 
assigned a noncompensable evaluation, effective September 9, 
1996.  The April 1999 rating decision also granted service 
connection for sinusitis (previously characterized as 
pharyngitis) based on evidence of symptoms that were present 
since service.  The RO assigned a 10 percent evaluation for 
sinusitis, effective September 9, 1996.  The veteran appealed 
the ratings assigned by this decision.

A July 1999 VA orthopedic clinic report notes the veteran's 
complaints of pain along the plantar fascia bilaterally, on 
the dorsum of the foot and under the right heel.  The veteran 
also complained of pain in his left Achilles tendon after 
walking any great distance and numbness in the left middle 
toe.  Examination revealed bilateral pes planus.  Upon 
walking, the veteran tended to pronate his feet.  The medial 
longitudinal arch was flattened, particularly during weight 
bearing.  Physical therapy and new arch supports were 
recommended.

A July 1999 treatment record from Frank G. Nisenfeld, M.D., 
notes that the veteran was seen with complaints of chronic 
flat feet.  The veteran stated that his feet hurt when 
walking.  He further stated that he did not wear any special 
inserts in his shoes, but rather store-bought arch supports.  
He reported no surgery on his feet.  Examination revealed 
second degree pes planus that was flexible.  There was good 
range of motion in the feet and ankles.  Neurovascular status 
was intact.  There was no evidence of worsening foot 
pronation or insufficiency of posterior tibial tendon.  
Diagnosis was symptomatic Grade II pes planus.  Dr. Nisenfeld 
stated that the veteran would benefits from either a custom 
molded last shoe or permanent arch supports, but did not feel 
that the veteran needed surgery.

A November 1999 VA orthopedic clinic report notes that the 
veteran's foot pain had improved since being fitted for new 
orthotics in October.  Examination revealed bilateral pes 
planus, some tenderness on the mid-foot at the top of the 
medial arch, and signs of Morton's neuroma.  Assessment 
included bilateral pes planus, mild degenerative arthritis of 
the left mid-foot, and Morton's neuroma between the second 
and third toe.  

A December 1999 VA ENT progress note indicates that a CT scan 
revealed chronic frontal ethmoidal maxillary sinusitis..  
There was a longstanding thickening of the mucosa of the left 
side of sinuses.  Diagnosis was left chronic pansinusitis, 
suspected allergic rhinitis.  The examiner noted that 
antibiotics had been prescribed in September 1999, but no 
more were prescribed at that time.  Instead, nasal spray and 
an antihistamine were prescribed.

A February 2000 VA treatment record notes that the veteran 
was seen with complaints of nosebleed and a mild sore throat.  
The veteran reported that these were early symptoms of his 
chronic sinusitis.  Examination revealed a clear nose and no 
sinus tenderness.  Assessment was presumed recurrent 
sinusitis.  Augmentin was prescribed for seven days.  

VA podiatric treatment records note that the veteran was seen 
in from March to June 2000 with complaints of bilateral foot 
pain, especially in the right heel.  Assessment included pes 
planus, metatarsalgia, neuritis and plantar fasciitis.

A June 2000 VA treatment record notes the veteran's 
complaints of drainage with congestion and pressure.  
Assessment included acute, chronic sinusitis.  Bactrim was 
prescribed.  

A July 2000 VA prosthetics/orthotics lab note indicates that 
the veteran received custom arch supports.  An August 2000 VA 
physical therapy consultation note indicates that the veteran 
was referred by his podiatrist for treatment of plantar 
fasciitis, right more than left.  The veteran stated that it 
was difficult to walk without pain.  Pain was located in the 
left toes and arch and in the right heel and arch.  The 
veteran had received two Cortisone shots that were effective 
for only one week each time.  He was wearing inserts in both 
shoes that provided a minimal decrease in discomfort when 
walking.  Examination revealed point tenderness in the 
aforementioned areas.  There was no numbness.  Sensation and 
reflexes were intact.  Range of motion and strength was 
within normal limits bilaterally.  Gait was slightly antalgic 
in appearance.  Assessment was plantar fasciitis.  Treatment 
records note that the veteran continued to receive physical 
therapy, to include whirlpool baths and stretching exercises, 
through October 2000.

An August 2000 VA emergency room note indicates that the 
veteran was seen with complaints of a stuffy nose, problems 
breathing and pain around the left eye and left ear.  
Examination revealed narrowing in both nostrils, a swollen 
and tender left submandibular gland, and some congestion in 
the left ear and left nostril.  Assessment included 
sinusitis; Augmentin was prescribed.  A September 2000 VA 
treatment record notes the veteran's complaints of nasal 
discharge in the mornings, which was sometimes yellowish in 
color.  He said that he sneezed a lot, the discharge went 
down his throat and he got a sore throat.  Examination 
revealed mild deviation of the nasal septum, pallor and edema 
of the mucosa present, but nasal respiration was still free.  
No polyps were seen.  Hypertrophy of inferior turbinate was 
present.  Diagnoses included right maxillary, left frontal 
and ethmoidal sinusitis by past sinus x-rays.  An antibiotic 
was prescribed.  An October 4, 2000 VA ENT progress note 
reports the veteran's history of sinusitis, which was treated 
with antibiotics.  CT scan revealed great improvement of the 
sinuses, with very little residual, thickening of the mucosa 
only.  The examiner advised the veteran that surgery was not 
recommended unless there was recurrent sinusitis requiring 
antibiotics 5 or 6 times a year.  An October 23, 2000 VA 
treatment record notes the veteran's complaints of nasal 
congestion and greenish phlegm.  Examination revealed no 
sinus tenderness.  The pharynx was inflamed and the left 
nasal turbinate was pale and swollen.  Assessment was upper 
respiratory infection versus acute sinusitis.  Cipro was 
prescribed.  On November 3, 2000, the veteran called the VA 
clinic with complaints of persistent sinus symptoms, 
including green drainage, green phlegm and pressure in his 
head.  The veteran indicated that he had just finished his 
antibiotics the day before.  The veteran was advised to 
continue nasal drops and stream inhalation, and to call back 
if his symptoms were still present in a couple of days.  A 
November 8, 2000 VA treatment record notes the veteran's 
history of chronic sinusitis.  Examination revealed no sinus 
tenderness.  The nasal turbinates were pale and edematous.  
Assessment was chronic and recurrent sinusitis.  The examiner 
stated that she was going to "try Bactroban mixed with NS 
locally in [the] nose."  A November 22, 2000 VA ENT progress 
note indicates that the veteran was seen with complaints of 
excessive sneezing and nasal discharge.  Examination showed 
inflammation of the mucosa on both sides with yellowish mucus 
on the right side.  No polyps were seen.  Diagnosis was 
recurrent sinusitis.  The examiner planned to control the 
veteran's symptoms with medications.  

A December 2000 VA podiatry progress note indicates that the 
veteran's right heel was better, but he was still having a 
lot of pain in his left foot.  Examination of the left foot 
revealed no redness or swelling, but there was radiating pain 
with pressure in the second intermetatarsal space.  
Assessment was hammertoe syndrome with hyperkeratosis and 
neuroma of the second intermetatarsal space of the left foot. 

A January 3, 2001 VA treatment record notes that the veteran 
was seen with complaints of nasal congestion and greenish 
phlegm for four days.  Examination revealed mild tenderness 
in the left maxillary sinus.  The nasal turbinates were 
congested.  Assessment was sinusitis.  Zithromax was 
prescribed.  A January 17, 2001 ENT progress note indicates 
that the veteran had acute exacerbation of chronic sinusitis.  
A CT scan was taken and the examiner noted that the sinuses 
appeared quite clear.

A February 2001 VA podiatry follow-up note indicates that the 
veteran was seen with complaints of pain in his left foot.  
Assessment was neuroma of the left foot and hammertoe.  A 
March 2001 VA operative/procedure note indicates that the 
veteran underwent excision of a neuroma of the second 
intermetatarsal space of the left foot.  Postoperative 
diagnosis was neuroma, second metatarsal space, left foot.  
An April 2001 podiatry follow-up note indicates that the 
veteran continued to have pain in his right heel, but his 
left foot was doing well.  Assessment was plantar fasciitis.

An April 2001 VA treatment record notes that the veteran was 
seen with complaints of nasal congestion and cough with 
yellow sputum for one day.  The veteran stated that he could 
hardly breathe.  Examination revealed no sinus tenderness.  
Assessment was mild exacerbation of sinusitis.  Biaxin was 
prescribed.

A May 2001 VA ENT progress note indicates that the veteran 
returned for a follow-up visit with complaints of recurrent 
rhinitis, pharyngitis and bronchitis.  The veteran complained 
of sneezing attacks and itching in the nose.  Examination 
revealed inflammation of the nasal mucosa with yellowish-
green secretion.  The pharynx showed moderate inflammation.  
Diagnoses included upper and lower respiratory infection, 
nasal allergy and past history of sinusitis.  Ceftin and 
Medrol were prescribed.

A May 2001 VA podiatry progress report notes the veteran's 
complaints of pain in the right heel.  Assessment was right 
plantar fasciitis with possible neuritis.

A July 25, 2001 VA nose, sinus, larynx and pharynx 
examination report notes that the examiner reviewed the 
veteran's claims file.  The veteran complained of a headache 
in the frontal and maxillary area during the examination.  He 
indicated that he had these headaches whenever he suffered 
from sinusitis, which was more than six times a year.  He 
further indicated that these episodes required antibiotics 
for two weeks at a time.  No incapacitating episodes of 
sinusitis requiring bed rest were reported.  The examiner 
noted that the veteran did not undergo any surgeries on his 
sinuses, but he did undergo septoplasty in the 1970's, and 
left mastoidectomy and tympanoplasty in the 1990's.  
Examination revealed muco-purulent nasal discharge and small 
crusts due to drying up of these secretions on both sides of 
the nose.  Tenderness was noted over the left maxillary and 
left frontal areas.  Partial nasal obstruction of about 50 
percent was noted in each nostril.  The veteran had no 
dyspnea at rest or exertion.  Speech was normal.  There was 
no stenosis of the larynx and no facial disfigurement.  The 
examiner stated that the veteran did not have chronic 
osteomyelitis requiring periodic curettage currently, but 
noted that the a left mastoidectomy was done in the 1990's 
for chronic osteomyelitis of the left mastoid bone.  X-rays 
revealed bilateral chronic maxillary sinusitis.  Diagnosis 
was recurrent, acute, left frontal, left ethmoid and 
bilateral maxillary sinusitis.  The examiner stated that the 
veteran's sinusitis was characterized by more than six non-
incapacitating episodes per year.  These episodes were 
characterized by headache, pain, and purulent discharge from 
the sinus and crusting. 

A July 2001 VA feet examination report notes that the 
examiner reviewed the veteran's claims files.  Upon 
examination, the veteran was in no acute distress.  On 
standing, the veteran's plantar arch sagged and flattened out 
bilaterally with lateral deviation of the heel cord.  The 
veteran had marked atrophy of the heel pad bilaterally and 
fatty tissue atrophy of the forefoot bilaterally; however, on 
non-weightbearing, there was excellent arch and no evidence 
of flat feet.  Marked internal tibial torsion was noted 
bilaterally.  There was no callosity of any part of the 
plantar aspect of the foot.  No static deformity was noted.  
There was no evidence of a tight heel cord.  There was no 
tenderness along the medial/longitudinal arch, the mid tarsal 
joint, or the spring ligament on either side.  X-rays, taken 
both weightbearing and non-weightbearing, showed no sagging 
of the mid tarsal joint or subluxation of the Shopart's 
joint.  Diagnoses included dynamic pes planus, developmental, 
and bilateral internal tibial torsion, moderately severe, 
developmental, contributing in part to pes planus.  The 
examiner stated that there were very few clinical symptoms 
upon examination of the veteran.  The examiner further stated 
that the recently diagnosed Morton's neuroma and calcaneal 
spur were unrelated to his pes planus.  Furthermore, the 
veteran's recent foot surgery was not necessitated by his pes 
planus.  The examiner also stated that the veteran did not 
exhibit any weakened movement, excess fatigability, or 
incoordination attributable to his service-connected pes 
planus.  He stated that the veteran's "symptoms attributable 
to dynamic pes planus are not disabling . . . ."  

A July 2001 VA operative/procedure note indicates that the 
veteran underwent a release of the nerve on the medial side 
of the right heel and a release of right plantar fascia.  
Post-operative diagnoses included neuritis and plantar 
fasciitis.

By rating decision dated in November 2001, the RO granted an 
increased, 30 percent, rating for sinusitis, effective July 
25, 2001.  Thereafter, the veteran continued his appeal.

The evidence of record also includes a list of medications, 
including antibiotics, prescribed to the veteran from 1996 to 
2000.


II.  Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  In addition, VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's entire history is reviewed when making 
disability evaluations.  Id.; 38 C.F.R. § 4.1  In Fenderson 
v. West, 12 Vet. App. 119, 126 (1999), the United States 
Court of Appeals for Veterans Claims (Court) noted an 
important distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned after a grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

A.  Sinusitis

On October 7, 1996, the regulations pertaining to diseases of 
the nose and throat were revised.  Under the regulations in 
effect prior to October 7, 1996, Diagnostic Code 6513 and 
other codes pertaining to sinusitis provide for a 
noncompensable rating when there are x-ray manifestations 
only of sinusitis, and the symptoms are mild or occasional.  
Moderate sinusitis with discharge or crusting or scabbing and 
infrequent headaches warrants a 10 percent evaluation.  
Severe sinusitis with frequent incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence warrants a 30 percent evaluation.  
Postoperative sinusitis, following radical operation, with 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations warrants a 50 percent 
evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6513 (1996).

On October 7, 1996, the rating criteria for respiratory 
disorders were revised.  The revised rating criteria provides 
that sinusitis (Diagnostic Code6513) is to be assigned a 
noncompensable evaluation is assigned for sinusitis that is 
detected by an x-ray only.  A 10 percent evaluation is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note following this 
section provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2001).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) held, in pertinent part, that where the law or 
regulation changed after a claim had been filed but before 
the administrative or judicial appeal process had been 
concluded, the version most favorable to the appellant was to 
be applied.  In this regard, the General Counsel of VA has 
held that where a law or regulation changes during the 
pendency of a claim for an increased rating, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the former and revised versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change.  The Board, however, must apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
consider the claim pursuant to the both criteria during the 
course of the entire appeal.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Further, as 
the RO has considered the claim under the former and revised 
criteria in the December 2001 supplemental statement of the 
case, there is no prejudice to the veteran in the Board doing 
likewise, and applying the more favorable result.  

1.  For the period from September 9, 1996 through July 24, 
2001

The Board notes that the RO has assigned a rating of 10 
percent under Diagnostic Code 6513 for the period from 
September 9, 1996 through July 24, 2001.  Applying the former 
criteria, the Board finds that there is no persuasive 
evidence that the veteran's sinusitis produced more than a 
moderate (10 percent) degree of impairment during this 
period.  The medical evidence notes that the veteran was seen 
for exacerbations of his sinusitis symptoms of congestion, 
phlegm, sinus tenderness and periodic headaches.  This falls 
far short of demonstrating more than a moderate level of 
disability.  There is no evidence of frequent incapacitating 
recurrences, severe and frequent headaches, radical 
operation, chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  
Therefore, for the period from September 9, 1996 through July 
24, 2001, more than a 10 percent rating under the former 
criteria is not warranted.  38 C.F.R. § 4.97, Diagnostic Code 
6513 (1996).  

With respect to the revised rating criteria, medical evidence 
for the period from September 9, 1996 through July 24, 2001 
more nearly approximates the rating criteria for a 30 percent 
evaluation: three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  The evidence shows 
that veteran was seen with complaints of sinusitis with 
headaches, sinus pain, phlegm and discharge at least every 
two months, and often more frequently.  His physicians 
prescribed various antibiotics, including Amoxicillin, 
Augmentin and Cipro.  No more than a 30 percent rating is 
warranted, however, as there is no evidence of radical 
surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  The Board notes that the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of that change.  With 
that in mind, under the revised rating criteria, the 30 
percent rating can be assigned no earlier than October 7, 
1996.

In conclusion, the Board finds that the weight of the 
evidence establishes that the veteran's service-connected 
sinusitis, from September 9, 1996 through October 6, 1996, 
was no more than 10 percent disabling under the former 
criteria for evaluating respiratory disorders, but that the 
weight of the evidence also establishes that the veteran's 
service-connected sinusitis, from October 7, 1996 through 
July 24, 2001, was 30 percent disabling under the revised 
criteria for evaluating respiratory disorders.

2.  For the period from July 25, 2001 through October 5, 2001

The Board notes that the RO has assigned a rating of 30 
percent under Diagnostic Code 6513 for the period from July 
25, 2001 through October 5, 2001.  Applying the former 
criteria, the Board finds that there is no persuasive 
evidence that the veteran's sinusitis produced more than a 
severe (30 percent) degree of impairment during this period.  
The medical evidence does not show that the veteran underwent 
notes that the veteran was seen for exacerbations of his 
sinusitis symptoms during this period, but does not show 
evidence of radical operation, or severe symptoms after 
repeated operations.  A July 25, 2001 VA examination report 
notes that the veteran did not have chronic osteomyelitis 
requiring repeated curettage.  Therefore, for the period from 
July 25, 2001 through October 5, 2001, more than a 30 percent 
rating under the former criteria is not warranted.  38 C.F.R. 
§ 4.97, Diagnostic Code 6513 (1996).  

With respect to the revised rating criteria, the Board finds 
that there is no persuasive evidence that the veteran's 
sinusitis produced more than a 30 percent degree of 
impairment during this period.  The medical evidence for the 
period from July 25, 2001 through October 5, 2001 does not 
show that the veteran underwent radical surgery with chronic 
osteomyelitis, or had near constant sinusitis characterized 
by headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  In 
fact, a July 25, 2001 VA examination report notes that the 
veteran had not undergone any surgeries on his sinuses and 
did not have chronic osteomyelitis. 

In conclusion, the Board finds that the weight of the 
evidence establishes that the veteran's service-connected 
sinusitis, for the period from July 25, 2001 through October 
5, 2001, was no more than 30 percent disabling under either 
the former or revised regulations concerning ratings for 
respiratory disorders.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine does 
not apply, and an increased rating must be denied.  38 
U.S.C.A. § 5107(b); Gilbert1 Vet. App 49 (1990).

B.  Bilateral Pes Planus

Bilateral pes planus is rated in accordance with 38 C.F.R. 
Part 4, Diagnostic Code 5276 (2001).  Under that Code, a 
noncompensable evaluation is warranted for mild acquired pes 
planus, when symptoms are relieved by built-up shoe or arch 
support.  A 10 percent evaluation is warranted for moderate 
pes planus, and requires the weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis, and 
pain on manipulation and use of the feet.  A 30 percent 
evaluation is warranted for severe bilateral pes planus and 
requires objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
an indication of swelling on use, and characteristic 
callosities.  A 50 percent evaluation is warranted for 
pronounced bilateral pes planus and requires marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2001).

The Board concludes that the veteran's current noncompensable 
evaluation fully contemplates the level of disability due to 
his service-connected bilateral pes planus.  Private 
treatment records, VA outpatient clinic treatment notations 
and VA examination reports note the veteran's complaints of 
bilateral foot pain and use of arch supports, but all fail to 
disclose objective evidence of the weight-bearing line over 
or medial to great toe, inward bowing of the tendo achillis, 
evidence of swelling on use, or characteristic callosities.  
Furthermore, in a July 2002 opinion, a VA examiner noted that 
there were very few clinical symptoms attributable to the 
veteran's service-connected pes planus.  He further stated 
that the symptoms attributed to the veteran's pes planus were 
not disabling.

The Board notes that the veteran has been diagnosed with 
other foot disabilities, to include Morton's neuroma and 
calcaneal spur; however, the July 2002 VA examiner stated 
that these disabilities were not related to the veteran's 
service-connected pes planus.  Under 38 C.F.R. § 4.14, the 
use of manifestations not resulting from service-connected 
disability in establishing the service-connected evaluation 
is to be avoided.

The Board concludes that the veteran's pes planus is no more 
than mild in degree, and his symptoms are consistent with the 
initial and current noncompensable evaluation assigned for 
that condition.  The Board finds no basis for assigning the 
minimum compensable rating of 10 percent for pes planus at 
any stage since the grant of service connection in this case.  
While the rating schedule also provides for 30 and 50 percent 
ratings for pes planus, in view of the foregoing, it 
logically follows that the veteran also does not meet the 
criteria for any higher evaluation for pes planus at any 
stage since the grant of service connection for bilateral pes 
planus.   

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App at 55-57.  


ORDER

A rating for sinusitis in excess of 10 percent for the period 
from September 9, 1996 through October 6, 1996 is denied.

A rating for sinusitis in excess of 30 percent for the period 
from October 7, 1996 through July 24, 2001 is granted, 
subject to regulations governing awards of monetary benefits.

A rating for sinusitis in excess of 30 percent for the period 
from July 25, 2001 through October 5, 2001 is denied. 

A compensable rating for bilateral pes planus is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

